DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 24 August 2022 and amendments filed 05 August 2022 for the application filed 26 February 2019. Claim 7 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2016/075398, filed 31 August 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.
 
Claims Interpretation
Independent Claim 7 is directed toward liquid-chromatographic analyzing systems that comprise controlling apparatuses as described below. The appropriate principles for interpreting claims for this particular category of invention have been applied. Features of an apparatus or system may be recited either structurally or functionally In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). 
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate (In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)).
	Here, the claimed controlling apparatus requires a storage unit that stores information in a plurality of tables, a specified composition condition receiving unit that includes a first solution input receiving unit and a second input receiving unit that accept an operator’s inputs, an instruction receiving unit that receives instructions to display, a mixed solution preparation controlling unit to prepare a mixed solution, and a display controlling unit to display information on a display device. Based on the disclosure, these elements of the controlling apparatus are broadly and reasonably interpreted to be: 
for the “storage unit”, element 200 (FIG. 1), some type of database containing a list of tables; 
for the “specified composition condition receiving unit”, the “specified pH receiving unit”, the “first solution input receiving unit”, and the “second solution input receiving unit”, element 212 (FIG. 1), element 212a (FIG. 5), some type of input section that takes operator inputs from an operating unit 201 entered through a receiving window G (FIGs. 3, 4, and 6); 
for the “instruction receiving unit”, there is no immediately clear element in the disclosure that cites per se “instruction receiving unit”, but the Examiner will assume the display controlling section, element 211 (FIG. 1), is equivalent, for displaying receiving window G on displaying unit 202 (FIGs. 3 and 4);
for the “composition condition determining unit”, element 212b (FIG. 5), a calculation device that determines a composition (p0052);  
for the “mixed solution preparation controlling unit”, there is no immediately clear element in the disclosure that cites per se “mixed solution preparation controlling unit”, but the Examiner will assume the analysis controlling unit, element 22, is the mixed solution preparation controlling unit that controls auto-sampler 20 to select the appropriate containers with solutions for preparing the desired mix (see p0042-0043); and
for the “display controlling unit”, element 211 (FIG. 1), element 211a (FIG. 5), an output device that displays windows and data (FIGs. 3, 4, and 6).
The additional limitations describing the data contained in the plurality of tables does not significantly alter the means by which the “storage unit” operates, i.e., by broadest reasonable interpretation, the storage unit is an element that is capable of storing information – the type of information does not affect the function of the storage unit. 
Similarly, the additional limitations describing the inputs entered or received by the “specified composition condition receiving unit”, the “first solution input receiving unit”, and the “second solution input receiving unit” do not significantly alter the means by which these units operate, i.e., by broadest reasonable interpretation, these units are input devices capable of receiving operator inputs – the type of information input does not affect their function.
Similarly, the additional limitations describing how the “composition condition determining unit” uses operator inputs to determine a composition of the mixed solution do not significantly alter the means by which this unit operates, i.e., by broadest reasonable interpretation, the unit is capable of calculating a composition to prepare a mixture with the desired pH, regardless of the source of data that is input into the unit.
Similarly, the additional limitations describing the inputs received by the “instruction receiving unit” does not significantly alter the means by which this unit operates, i.e., by broadest reasonable interpretation, the instruction receiving unit is an input/output device that is capable of receiving instructions and outputting data – the type of instructions received and the type of data output do not significantly affect this function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREWS et al. (US PGPub 2013/0206666 A1) in view of BLANK et al. (US PGPub 2012/0217192 A1).
Regarding Claim 7, ANDREWS discloses a chromatographic system that utilizes stock solutions to create a desired pH-salt gradient elution buffer; the system includes a computer program, a liquid mixture preparation device, and a mixer control unit (i.e., a controlling apparatus; p0013, p0006).
ANDREWS discloses the system uses “four stock solvents” to create the desired pH-salt gradient for contacting the chromatograph column (i.e., a liquid chromatograph; p0013), which inherently indicates that containers are necessarily required to contain the disclosed four stock solvents (i.e., a group of first containers each containing a first solution; a group of second containers each containing a second solution). In addition to the differentiated four stock solvents, ANDREWS further discloses such solvents comprise an acid solution, a base solution, a salt solution, and a solvent/water solution (p0013); such a disclosure of different types of solutions inherently indicates different concentrations of, e.g., a salt (i.e., the second solution being different from the first solution in terms of type).
ANDREWS is seemingly deficient in explicitly disclosing a group of first containers each containing a first solution having a concentration different from other first containers and a group of second containers each containing a second solution having a concentration different from other second containers. However, as indicated above, ANDREWS discloses the four stock solvents comprise an acid solution, a base solution, a salt solution, and a water solvent solution (p0013); by broadest reasonable interpretation, the two acid and base solutions can be reasonably considered to contain a first solution having different concentrations of H+/OH- (as is expected for pH-adjusting acid/base solutions), and the salt and water/solvent solutions can be reasonably considered to contain a second solution having different concentrations of, e.g., a salt. Thus, ANDREWS teaches a group of first containers each containing a first solution having a concentration different from other first containers and a group of second containers each containing a second solution having a concentration different from other second containers as claimed.
ANDREWS further discloses a pump for the specific delivery of the correct solution from each stock (i.e., a pump configured to pump the first solution and the second solution from the group of first containers and the group of second containers; p0015, p0024) and that the chromatography system combines different relative concentrations of each stock solution for pumping to the separation column to generate a pH-salt concentration condition (i.e., a mixed solution preparation controlling unit configured to prepare a mixed solution having the specified composition condition… by selecting a container or containers containing the first solution from the group of first containers, selected a container or containers containing the second solution from the group of second containers; p0014; p0021-0024).
During operation of the disclosed chromatographic system, a user operates a computer to enter data: “data are entered by the user into the computer program” (p0015). Four different types of data are entered by a user, notably “4) the desired acid+base molar concentration that will be delivered to the stationary phase” (i.e., a specified composition condition for a mixed solution to be used as a mobile phase in a liquid-chromatographic analysis specified by an operator; p0015), and “3) molar concentrations of acid, base and salt stock solutions” (i.e., the operator’s input on the first solution; the operator’s input on the second solution; p0015). Such disclosure of a user operating a computer to enter data inherently implies structural units capable of receiving such inputs (i.e., a specified composition condition receiving unit; a first solution input receiving unit; a second input receiving unit).
The user is also able to enter “1) a pH-salt gradient table” among other information (p0015; Table 2), which the software then uses to calculate “look-up tables” (p0021). Alternatively, the software can pull up pre-generated look-up tables (i.e., implying a storage unit configured to store information in a plurality of tables) having data for common buffer systems selectable by the user – such tables show relationships among pH and salt concentration (i.e., an instruction receiving unit configured to receive instructions to display a particular table corresponding to the specified composition condition among the plurality of tables; p0021). The disclosure of such tables “that can be selected by the user” indicates that such tables are presented to the user implying that the tables are displayed on some structural unit. As shown in exemplary Tables 3.1, 3.2, and 3.3, these tables show relationships among salt concentration, pH, and relative amounts of each of the stock solutions (i.e., “% base”, “% acid”, “% salt”, and “% solvent”; p0024) (i.e., the information showing relationships among (i) pH values of mixed solutions…, (ii) concentrations of the first solution and the second solution included in each of the mixed solutions, and (iii) a mixing ratio of the first solution and the second solution included in each of the mixed solutions; p0034). Such a software is able to account for operating conditions (e.g., temperature) and adjust/correct the necessary mixture ratios to prepare the desired acid+base molar concentration input by the user (p0046).
ANDREWS is deficient in explicitly disclosing a display device operationally connected to the controlling apparatus or a display controlling unit configured to display some items of the information contained in the table on a display device.
BLANK discloses a system for the preparation of liquid mixtures with specific compositions and properties, including pH (p0002), for liquid chromatography (p0004). Briefly, said system includes a control system with control means and software that regulates the flows of different feedstocks to obtain a desired liquid mixture (p0056). BLANK discloses four inlets for four stock solutions/feedstocks are provided to draw from corresponding containers or tanks for mixing the solutions in the system (p0035; FIG. 1). The system is based on a controller and input/output interface (i.e., a display device operationally connected to the controlling apparatus) with a computer graphical user interface and can be used to control the preparation of buffers and liquids for the chromatography system (i.e., a display controlling unit configured to control the display of some items of the information contained in the particular table on a display device; wherein the display device is configured to display some items of the information contained in the particular table under a control of the display controlling unit; p0058). Absent indications of unexpected results, criticality or significance, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a display device and a display controlling unit such as the input/output interface with computer graphical user interface as disclosed by BLANK in the liquid chromatograph controlling apparatus taught by ANDREWS. While ANDREWS did not explicitly disclose such a display device or a display controlling unit, the language in ANDREWS indicating that a user is capable of selecting tables or “pre-generated look-up tables” implies that the user is being presented with a visual display of tables from which to select. One of ordinary skill in the art would find such a disclosure to strongly infer the presence of a display device, such as a monitor or screen; indeed, as indicated by BLANK, input/output interfaces are common in the art and are suitable for use in displaying such claimed information. Thus, all claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Response to Arguments
	Applicant’s amendments and arguments filed 05 August 2022 have been fully considered.
	Applicant’s amendments with respect to the 35 USC 103 rejection of Claim 7 as being obvious over ANDREWS in view of BLANK have been fully considered but are not persuasive. Applicant argues that the prior art fails to disclose or suggest the recitations of amended Claim 7 (pg. 7, bottom) because the prior art fails to disclose a display controlling unit as recited in Claim 7 (pg. 8, top), Claim 7 is amended to recite the displaying of a particular table (pg. 8, top), and that the Office incorrectly asserts that the display controlling unit is inherent in the computer graphical user interface disclosed by BLANK (pg. 8-10).
	The Examiner respectfully disagrees.
	Applicant argues that the cited display controlling unit is not disclosed in the art. As claimed, “a display controlling unit” is “configured to control, in response to receiving the instructions to display the particular table, a display on the display device…”. Earlier in the claim, “an instruction receiving unit” is claimed to “receive instructions to display a particular table”. This implies that either a user inputs instructions, presumably via an input interface, or the controlling apparatus automatically sends instructions to the instruction receiving unit. Such structure and functions are disclosed in the art. As noted in the 35 USC 103 rejection, ANDREWS discloses that during operation, a user enters in data to the software. This action of entering data to the software implies that the software inherently includes an instruction receiving unit. ANDREWS further discloses that the software then prepares tables or calls upon look-up tables based on whatever is entered by the user to display the tables to the user for further selection. This reads upon the claimed functional language of the instruction receiving unit configured to receive instructions to display a particular table and further reads on the claimed functional language of the system being configured to control, in response to receiving instructions to display the particular table, a display of such a table. While ANDREWS is deficient in explicitly disclosing a display unit, such language by ANDREWS strongly implies that a user is picking and choosing from a number of available tables to display on an output device. BLANK merely discloses that such output devices are common in the art, e.g., an “I/O interface with a computer graphical user interface”. Thus, the prior art indeed discloses or makes inherent a display controlling unit and the associated functions of such a unit.
	Applicant’s argument that prior art fails to display “a particular table” is directed toward overly broad limitations. There is no specificity as to which “particular table” is being selected or displayed other than a generic table somewhat related to pH, conductivity, and mixing ratios. The claim recites “an instruction receiving unit configured to receive instructions to display a particular table corresponding to the specified composition condition among the plurality of tables” (emphases added). Earlier, the “specified composition condition” is equally broad and not defined by the claim. Thus, any information relating to a “specified composition condition” inputted by a user would read upon the claimed “particular table”. ANDREWS certainly discloses such inputs to their software/controller.
	Applicant further argues that the claimed recitations are not intended use (pg. 10-11). The Examiner agrees and has removed this language from the rejection. However, the prior art does disclose the claimed functional limitations as noted in the 35 USC 103 rejection.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777